Citation Nr: 0506902
Decision Date: 03/10/05	Archive Date: 04/27/05


DOCKET NO. 03-35 272                        DATE MAR 10 2005


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to special monthly pension based on the need for aid and attendance.

Veteran represented by: 

REPRESENTATION

Veteran represented by:      The American Legion
ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1942 t9 October 1942.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In an August 2001 rating decision, the RO granted entitlement to special monthly pension, effective February 2001, by reason of being housebound due to diabetes mellitus with associated complications rated as 100 percent disabling, pursuant to 38 C.F.R. § 3.351 d(2).

FINDINGS OF FACT

1. All information and evidence necessary for an equitable disposition of the issue decided herein has been obtained.

2. The veteran's disabilities include diabetes mellitus with associated complications (l00 percent); low back pain (20 percent); pseudoparkinsonism (10 percent); benign prostatic hypertrophy (zero percent); and renal calculus (zero percent).

3. The veteran is not totally blind or near totally blind in both eyes; he is not a patient in a nursing home; he is not bedridden, he is able to tend to personal care functions without the assistance of another person; and he is able to protect himself from the hazards of his daily environment.

CONCLUSION OF LAW

The criteria for an award of special monthly pension based on the need for regular aid and attendance have not been met. 38 U.S.C.A. § 1502, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.351, 3.352 (2004).

- 2


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in Apri1 200l, February 2002, and November 2002 the RO advised the veteran of the enactment of the Veterans Claims Assistance Act of 2000 (VCAA). The veteran was advised that VA would make reasonable efforts to help him get the evidence necessary to substantiate his special monthly pension claim, but that he must provide enough information so that VA could request any relevant records. The veteran was advised of the evidence received and was requested to provide authorization for the release of any additional private medical records. The veteran was also asked to identify any additional information or evidence that he wanted VA to try and obtain.

The February 2003 rating decision, the August 2003 statement of the case (SOC), and the January 2004 supplemental statement of the case (SSOC), collectively notified the veteran of the relevant laws and regulations and essentially advised him of the evidence necessary to substantiate his claim. The August 2003 sac specifically set forth the regulations pertaining to VA's duty to assist, thus notifying the veteran of his and VA's respective obligations to obtain different types of evidence. These documents also advised the veteran of the evidence of record, adjudicative actions taken, and of the reasons and bases for denial.

Service medical records and relevant treatment records from Dr. C. Pagan (Oticina Family Medicine) are associated with the claims folder. The veteran was afforded aid and attendance examinations in April 2001 and January 2004. An examination of the eyes was also conducted in January 2004.

In a December 2004 written brief presentation, the veteran's representative asserted that the January 2004 VA eye examination was improper because a Goldman Perimeter Chart was not completed. The Board notes, however, that a field vision test was attempted but could not be completed because the veteran was unable to complete the examination. Thus, there is no indication that he would be able to complete a field vision test if afforded another eye examination. The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 USCA 5l03A(a)(2) (2004). Accordingly, the

- 3 


Board finds that VA has satisfied its duty to notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran contends that he is entitled to special monthly pension on the basis of being blind or nearly blind.

A veteran is in need of regular aid and attendance if he is helpless or is so nearly helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.351(b) (2004). The criteria for establishing the need for aid and attendance include consideration of whether the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the veteran establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a). 38 C.F.R. § 3.351(c) (2004).

Determinations as to a factual need for regular aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (not including adjustment of appliances that normal persons would be unable to adjust without aid); an inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; an inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. "Bedridden" is a proper basis for the determination; it is defined as that condition that, through its essential character, actually requires that the claimant remain in bed. It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made. The particular personal functions that cannot be performed should be considered in connection with a

- 4


claimant's condition as a whole. It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need. 38 C.F.R. § 3.352.

In January 2004, the veteran underwent an aid and attendance examination. The veteran's granddaughter brought the veteran to this examination. The veteran was well-groomed and well-developed. He presented in an erect posture and walked with adequate propulsion and balance with the aid of a four-point cane. The can was used to prevent loss of balance. The veteran lives alone and was not bedridden. On a typical day, the veteran attends to his daily living needs without assistance, and his granddaughter helps him with household chores. The veteran can leave his home to attend medical appointments. He walks daily into town and to the grocery store, as a form of exercise. When going to the grocery store, hi son accompanies him on account of his poor vision. With regard to meals, the veteran typically sends someone out to get food from fast food restaurants. The veteran was not hospitalized. On examination, there was no limitation of motion of the spine, trunk, or neck. No deformities of the spine were noted. The veteran's vision was not 5/200 or worse, bilaterally. The examiner noted that the veteran appeared mentally sound and capable of managing his benefit payments. Diagnoses are: primary open angle glaucoma, senile nuclear cataract, diabetes mellitus type 2, arterial hypertension, coronary artery disease, and dyslipidemia.

Also in January 2004, the veteran presented himself for a VA examination of the eyes. The veteran complained of blindness. On examination, the veteran's uncorrected visual acuity of the right eye was 20/400 (far) and 20/400 with correction (both near and far). Visual acuity testing of the left eye could only detect hand movement. There was no evidence of diplopia. A visual field vision test could not be performed because the veteran was unable to cooperate due to severe loss of vision. Diagnoses were: bilateral hypermature cataracts and chronic open angle glaucoma with sever loss of optic nerve function in the left eye (relative afferent pupillary defect present in left eye). The examiner noted that the cataracts explained the loss of vision. There was no view of the retina to diagnose diabetic retinopathy, but grossly no tractional retinal detachment associated to proliferative diabetic retinopathy.

- 5 


The evidence of record indicates that the veteran is not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes. Although he has chronic open angle glaucoma arid cataracts, his corrected visual acuity of the right eye is 20/400; this level of visual acuity does not warrant entitlement to special monthly pension because it is not 5/200 or less. Furthermore, there is no evidence of concentric contraction of the visual field to five degrees or less. Consequently, the criteria for the grant of special monthly pension based on the need for the regular aid and attendance of another person on the basis of visual impairment have not been met. See 38 U.S.C.A. § l502(b) (West 2002); 38 C.F.R. § 3.35l(c) (2004). As such, the Board finds that he is not in need of regular aid and attendance based on his visual acuity at this time. If his vision deteriorates in the future, he can again re-apply for this benefit.

The veteran lives alone at home and is not in a nursing home. Without evidence that the veteran is a patient in a nursing home because of mental or physical incapacity, an award of special monthly pension based on the need for the regular aid and attendance of another person on the basis of the need for inpatient (e.g., nursing home) care cannot be granted. See 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2004).

The Board has also considered whether there is a factual need for regular aid and attendance. The evidence shows that the veteran is able to look after his own personal care functions; there is no indication that he requires assistance with feeding, bathing, dressing, or going to the bathroom. He is also not bedridden. In fact, the veteran's typical day involves walks into town and to the grocery store, despite using a four-point cane for balance. The evidence also does not show that the veteran's disabilities require that someone regularly watch over him to protect him from hazards in his environment.

The Board acknowledges that the veteran had a cerebrovascular accident in late 2000, and previous aid and attendance examinations dated in 2001 revealed that the veteran was independent with some limitations. Also, Dr. Pagan, a private physician indicated (in January 2002 and October 2002) that the veteran needed

- 6 


assistance in carrying out his daily routines due to various disabilities. Nevertheless, the most current evidence is most probative and clearly shows that the veteran is able to attend to his own personal needs and is not in need of aid and attendance.

For these reasons, the Board finds that the preponderance of the evidence is against the award of special monthly pension based upon the need for the regular aid and attendance of another person and that the reasonable doubt doctrine is not for application to this issue. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). The veteran's claim, therefore, must be denied.

ORDER

Special monthly pension based on the need for regular aid and attendance is denied.

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

- 7 




